10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 2:18-cv-02006-JAM-KJN Document 29 Filed 04/20/20 Page 1of3

GEORGE HOZI, individually, and on behalf of
other members of the general public similarly
situated; MANUEL CHAVIRA, individually,
and on behalf of other members of the general
public similarly situated;

Plaintiffs,
vs.

INTEGRATED ENERGY TECHNOLOGIES
INC., an unknown business entity;
DONCASTERS GCE, an unknown business
entity; and DOES 1 through 100, inclusive,

Defendants.

 

 

 

 

FILED

APR 20 2020

CLEAK, U.6. DIBTRIOT COURT
EASTEAN DISTRIOT OF CALIFORNIA

BY,

 

UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF CALIFORNIA

Case No.: 2:18-cv-02006-JAM-KJN

Honorable John A. Mendez
Courtroom 6

CLASS ACTION

[ ORDER AWARDING
ATTORNEYS’ FEES, COSTS, AND
INCENTIVE PAYMENTS

[Plaintiffs’ Motion for Attorneys’ Fees,
Costs, and Incentive Payments; Declaration
of Class Counsel (Edwin Aiwazian); and
Declarations of Class Representatives
(George Hozi and Manuel Chavira) filed
concurrently herewith]

Date: April 21, 2020
Time: 1:30 p.m.
Courtroom: 6

Complaint Filed: May 4, 2018

FAC Filed: June 1, 2018

SAC Filed: December 16, 2019
Trial Date: None Set

 
a

So CO NN DBD MN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:18-cv-02006-JAM-KJN Document 29 Filed 04/20/20 Page 2 of 3

This matter has come before the Honorable John A. Mendez in Courtroom 6 of the
above-entitled Court, located at 501 I Street, Sacramento, California 95814, on Plaintiffs George
Hozi and Manuel Chavira’s (“Plaintiffs”) Motion for Attorneys’ Fees, Costs, and Incentive
Payments.

On November 19, 2019, the Court issued an order granting Plaintiffs’ Motion for
Preliminary Approval of Class Action Settlement (“Preliminary Approval Order”) (Dkt. No. 19),
and thereby preliminarily approved the settlement of the above-entitled action (“Action”) in
accordance with the Joint Stipulation and Settlement Agreement of Class Action and PAGA
Claims (“Settlement,” “Agreement,” or “Settlement Agreement”) entered into by and between
Plaintiffs and Defendant Doncasters US Fabrications Inc., formerly known as Integrated Energy
Technologies Inc. (“Defendant”), which, together with the exhibits annexed thereto set forth the
terms and conditions for settlement of the Action.

Having reviewed the Settlement Agreement and duly considered the parties’ papers and
oral argument, and good cause appearing,

THE COURT HEREBY ORDERS, ADJUDGES, AND DECREES AS FOLLOWS:

l. All terms used herein shall have the same meaning as defined in the Settlement

Agreement and the Preliminary Approval Order.

2. This Court has jurisdiction over the claims of the Class Members asserted in this
proceeding and over all parties to the Action.

3. The Court finds that the Incentive Payments sought are fair and reasonable for the
work performed by Plaintiffs on behalf of the Class. It is hereby ordered that the Settlement
Administrator issue payments in the amount of $6,500 to Plaintiff George Hozi and in the
amount of $6,500 to Plaintiff Manuel Chavira for their Incentive Payments, according to the
terms set forth in the Settlement Agreement.

4, The Court finds that the request for attorneys’ fees in the amount of $166,250 to
Lawyers for Justice, PC (“Class Counsel”) falls within the range of reasonableness, and the
results achieved justify the award sought. The requested attorneys’ fees to Class Counsel are

fair, reasonable, and appropriate, and are hereby approved. It is hereby ordered that the

-|-

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 2:18-cv-02006-JAM-KJN Document 29 Filed 04/20/20 Page 3 of 3

Settlement Administrator issue payment in the amount of $166,250 for attorneys’ fees, in
accordance with the Settlement Agreement, to Class Counsel.

5. The Court finds that litigation costs and expenses in the amount of $2,352.42 to
Class Counsel is reasonable, and hereby approved. It is hereby ordered that the Settlement
Administrator issue payment in the amount of $2,352.42 to Class Counsel for litigation costs
and expenses, in accordance with the Settlement Agreement.

6. Notice of entry of this Order shall be given to Class Members by posting a copy
of this Order on Simpluris, Inc.’s website for a period of at least sixty (60) calendar days after the
date of entry of this Order. Individualized notice is not required.

IT IS SO ORDERED.

DATE: April £0, Ab 20 SL) ir

orable John A. Mendez
dge of the United States A Court

 

 

 
